     Case 2:20-cv-01362-GMN-DJA Document 16 Filed 08/17/21 Page 1 of 2




 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4   DAVID JERRY PAULE,                            Case No. 2:20-cv-01362-GMN-DJA

 5          Plaintiff,                             ORDER

 6   v.

 7   BOB FAULKNER, et al.,

 8          Defendants.

 9

10         This action is proceeding on a pro se civil rights First Amended Complaint filed

11 pursuant to 42 U.S.C. § 1983 by David Jerry Paule, a state prisoner. ECF No. 6. On May

12 13, 2021, the Court issued an order permitting Plaintiff’s claim of deliberate indifference to

13 serious medical needs to proceed against Defendants Calvin Johnson, Monique

14 Hubbard-Pickett and John “Bob” Faulkner. ECF No. 10. Given the nature of the claim

15 the Court permitted to proceed, the Court stayed the action for 90 days to allow Plaintiff

16 and Defendants an opportunity to settle their dispute before the $350.00 filing fee is paid,

17 an answer is filed, or the discovery process begins. Id. at 2. The Court further provided

18 that any party could, within 21 days of the order, move to exclude this case from

19 mediation. Id.

20         The defendants timely moved to exclude this case from mediation (ECF No. 11)

21 and, after discussions with Plaintiff, have filed an unopposed motion (ECF No. 12) to

22 vacate their motion to exclude. Nevertheless, in the latter motion, Defendants indicated

23 that the parties have “agreed that, because of their excellent working relationship, there is

24 no need to waste court resources on third-party intervention, they should not proceed to

25
     Case 2:20-cv-01362-GMN-DJA Document 16 Filed 08/17/21 Page 2 of 2




 1 early mediation and instead jointly request a status check regarding submission of a

 2 settlement agreement concurrent with the” Attorney General’s duty to file the 90-day

 3 report that typically follows mediation. ECF No. 12 at 2.

 4          The Court permitted the parties an opportunity to settle this matter prior to referral

 5 of the case to the Inmate Early Mediation Program. ECF No. 13 at 2. The Court

 6 required, however, that the Office of the Attorney General file both a 45-day and 90-day

 7 status report.

 8          The Office of the Attorney General has now filed its 90-day status report indicating

 9 that it has received settlement authority in accordance with the parties’ discussions. The

10 Office further believes this matter will be settled with the necessary paperwork entered in

11 the next 30 days.

12          Accordingly, for good cause shown,

13          THE COURT FURTHER ORDERS that the Office of the Attorney General shall file

14 a report regarding the status of the settlement of this matter 30 days from entry of this

15 order.

16

17   DATED this 17th day of August 2021.

18
                                                        Daniel J. Albregts
19                                                      United States Magistrate Judge

20

21

22

23

24
                                                   2
25
